Citation Nr: 0908869	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran whose active military 
service extended from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In October 2008, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran died in December 2005, and the death 
certificate lists the cause of death as malignant teratoma.  
The death certificate also lists testicular cancer as an 
underlying cause of death.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  The evidence of record does not reveal that the Veteran 
ever served in the Republic of Vietnam.

4.  There is no medical evidence of record showing that that 
the Veteran's malignant teratoma or testicular cancer was 
related to his active service or to any potential exposure to 
herbicides.


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006, prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  This Board finds that this notice was sufficient 
with regard to the Court's language in Hupp.  Because service 
connection was not in place for any disabilities suffered by 
the Veteran, properly tailored notice need not have included 
the items listed as (1) and (2) above.  Given these facts, 
the March 2006 letter provided the appellant with properly 
tailored notice in that the letter informed her that the 
evidence need show that the Veteran died from a service-
related injury or disease; notice that encompasses, in 
layperson's terms, the requirements for substantiating a 
claim that the Veteran died of a condition that warranted 
service connection.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for the cause of the Veteran's death is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claim.

VA has a duty to assist in the development of claims.  This 
duty includes assisting the claimant in the procurement of 
service medical records and pertinent treatment records and 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
treatment records of Baptist Union City Hospice, dated in 
October 2005; Baptist Memorial Hospital, Union City, dated 
December 2004 to February 2005; Vanderbilt University Medical 
Center, dated September 2005 to October 2005; Purchase Cancer 
Group, dated January 2005 to November 2005; Dr. P.M., dated 
December 2004 to January 2005; Dr. W.C., January 2005 to 
December 2005; and Dr. K.N., dated in February 2005.

The file indicates that the Veteran was in receipt of Social 
Security Administration (SSA) disability benefits from 
October 1981 to September 1982.  The appellant has indicated 
that this grant of benefits was due to the Veteran's 
treatment for testicular cancer.  However, the Board notes 
that as the benefits were granted for a limited time, in 
association with the Veteran's treatment for testicular 
cancer, and well prior to the Veteran's death.  As such, the 
Board finds that the records are not relevant to the 
Veteran's death 23 years after cessation of benefits.  In 
this regard, VA is not required to search for evidence, which 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  In addition, the appellant has not indicated 
to VA that SSA has any pertinent records in addition to the 
ones that have already been associated with the file.  
Accordingly, the RO did not err in not attempting to procure 
those records.

The Board also notes that a medical opinion was not obtained 
in regard to the appellant's claim.  However, as no competent 
evidence indicates there may be a link between the cause of 
the Veteran's death and his active service, VA has no duty to 
obtain a medical opinion.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962, to May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); See Haas v. Peake, No. 2007-7037 (Fed. Cir. 
May 8, 2008) (VA's requirement that a veteran must have 
"stepped foot" on landmass of Vietnam for agent 
orange/herbicide exposure presumption is valid interpretation 
of the statute); VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding 
that mere service on a deep-water naval vessel in waters off- 
shore of the Republic of Vietnam is not qualifying service in 
Vietnam).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, in part, directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above.  Update 2004 also categorized certain health outcomes 
as having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure, 
including non-malignant respiratory disorders such as 
pneumonia and other infections.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era does not exist for a number of health 
outcomes including non-malignant respiratory disorders and 
any other conditions for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 72 Fed. Reg. 32,395 (June 12, 2007).

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis. When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran's service treatment records do not reveal any 
tumors or cancer conditions.  The evidence of record does not 
reveal any evidence of tumors or cancer until 1980 when the 
Veteran was treated for testicular cancer, approximately 5 
years after separation from service.  Subsequent to 
successful treatment for testicular cancer, the Veteran was 
diagnosed with moderately differentiated adenocarcinoma, 
arising in a cystic teratoma, in December 2004, more than 29 
years after separation from service.  The Veteran 
subsequently died in December 2005.  The Veteran's death 
certificate indicated that the cause of death was malignant 
teratoma and an underlying cause was indicated to be 
testicular cancer.

There is no evidence of record, except for the appellant and 
her representative's statements, indicating that the 
Veteran's fatal condition was associated with his active 
service.

Service connection is not available on a presumptive basis 
for malignant teratoma or testicular cancer as due to 
herbicide exposure because they are not listed as diseases 
found to be due to herbicide exposure and the Secretary 
recently reiterated that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 72 Fed. Reg. 32395 
(Jun. 12, 2007).  In addition, there is no evidence 
substantiating in-country service in the Republic of Vietnam.  
Therefore, service connection for the cause of death is not 
warranted on this basis.

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
not warranted.  The Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for any 
tumor or cancer condition and the Veteran's post-service 
medical records do not reveal any complaint, diagnosis, or 
treatment for any tumor or cancer condition for more than 5 
years after separation from service.  The Board notes that 
the Veteran's post-service medical records do not reveal any 
compliant, diagnosis, or treatment for the Veteran's terminal 
condition until more than 29 years after separation from 
service.  There is no evidence of record demonstrating that 
the Veteran served in-country in the Republic of Vietnam and 
no evidence that the Veteran has been exposed to herbicides.  
In any event, the Veteran's terminal conditions, malignant 
teratoma and testicular cancer, are not conditions for which 
presumptive service connection based upon exposure to 
herbicides may be awarded.  There is no competent medical 
evidence associating the Veteran's causes of death, malignant 
teratoma and testicular cancer, with the Veteran's active 
service.  Accordingly, entitlement to service connection for 
the cause of the Veteran's death must be denied.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth, and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2007); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) ((citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


